Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depend. There is no hypothetical subject matter that falls within the scope of claim 1, but not claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel 2013/0267635 optionally in view of Dumont WO 01/70884.
	Seidel exemplifies (#11) a blend of 59.35 parts polycarbonate (ie applicant’s “A”), 9 parts of B1-9, 21.69 parts of B3, 8.9 parts of B2-1 and additives C. 
	B1-9 (paragraph 175) is a graft of styrene and acrylonitrile on polybutadiene in a styrene/acrylonitrile/butadiene ratio of 34/12/54. The 85% gel content means 85% of B1-9 is actual graft and 15% is free SAN (see paragraph 84). B3 (paragraph 179) is a styrene/acrylonitrile 76/24 copolymer. Collectively, B1-9 + B3 can be considered applicant’s “B” with the gelled part of B1-9 corresponding to applicant’s (i) and the non gelled part together with B3 corresponding to applicant’s (ii). The total ratio of styrene to acrylonitrile present in “B” would be:

 (0.34 x 9)  + (0.76 x 21.69)           76
-------------------------------------- =      ---      meeting applicant’s B.1.1 and B.1.2
(0.12 x 9)   + (0.24 x 21.69)           24 
 
The amount of butadiene present in “B” would be:

0.54 x 9
-------------  =   16%  meeting applicant’s B.2    
9 + 21.69   



The ratio of “B” to “C” would be:
(9 + 21.69)            78
---------------- =   -----------
       8.9                  22


Seidel does not fully identify the butadiene content of the styrene/butadiene block polymer in B2-1. Given the block polymer is termed a “rubber” it is assumed a high butadiene content would be necessary. Applicant (page 25 line 35 of spec) prefers such a block polymer. Additionally, Dumont WO 01/70884 (page 8 line 12; page 13 line 16-19; claim 1) teaches this butyl acrylate modified ABS should have a high butadiene content in the rubber base. Alternatively, Seidel (paragraph 97) teaches a butadiene rubber (ie no styrene comonomer) can be used as the rubber base of B2-1. For all these reasons, applicant’s high butadiene content C.2 is considered obvious.

	In regards to applicant’s dependent claims:
	Claim 2’s “bulk” polymerization is a product by process limitation (see MPEP  2113). There is no reason to believe the emulsion polymerized ABS (B1-9) and a bulk polymerized ABS are different as long as the size and monomeric makeup are the same.


	The amount of “ii” in “B” (ie B3 + nongelled B1-9 in B3 + B1-9) would be:
	21.69 + 0.15 x 9         
       ----------------------------  =      75%
                21.69 + 9

	The amount of free SAN in B2-1 would be the non-gelled content (see paragraph 100,177) or 80%.
	The free SAN of B2-1 (ie applicant’s “iv”) has a Mw of 110,000 (paragraph 177). Seidel’s B3 has a Mw of 100,000 (paragraph 179) which is below applicant’s 140,000 minimum for “ii”. However, Seidel suggests Mw’s as high as 150,000 (paragraph 108).
	When B3 (ie most of applicant’s “ii”) has a Mw of 150,000 and “iv” has a Mw of 110,000, applicant’s 125,000-160,000 average would be met as B3 is the majority of all free ungrafted copolymer present.

	The amount of butadiene present would be:
	(0.54 x 9) + (0.10 x 8.9) = 5.75pph

	The size of the rubber in Seidel’s two grafts are 0.1-0.8µ (paragraph 72) and 0.1-0.75µ (paragraph 92).
	As previously pointed out, Seidel (paragraph 97) teaches a butadiene rubber (ie no styrene comonomer) can be used as the rubber base of B2-1. As previously calculated, the cited example’s butadiene content for “B” is 16%. However, lower amounts can be employed (paragraph 66 of Seidel).
	Additive C4 is a pigment (paragraph 183).

	The blend is useful for various moldings (paragraph 160 of Seidel).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Seidel 2013/0267635 optionally in view of Dumont WO 01/70884 in further view of Eckel 2007/0135568.
	Seidel/Dumont apply as explained above.
	Seidel does not report on the amount of impurities in his grafted rubbers.
	Seidel’s B2-1 would not be expected to contain the listed impurities given this graft was produced through a bulk polymerization as no surfactants etc would have been used.
	Seidel’s B1-9 was emulsion polymerized. Potentially, some of the listed impurities might be present. However, it is known alkali and alkaline metals, salts of carboxylic acids etc are known to degrade polycarbonate. From a degradation standpoint, it would be preferable to not have such impurities provided to the polycarbonate composition. Such an emulsion polymerized graft can be made without emulsifier (see Eckel paragraphs 96-97).
	It would have been obvious to ensure Seidel’s grafts are free from impurities that degrade polycarbonate.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        12/1/21